DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 directed to a resin composition, in the reply filed on 10/6/2022 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invetnions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “wherein when a torque of the resin composition is measured over time at 130°C using a moving die rheometer, a torque value 60 minutes after the start of measurement is defined as T100 [dN-m], a torque value of 10% of T100 is defined as T10, a torque value of 50% of T100 is defined as T50, a minimum torque value during measurement is defined as Tmin, a time to reach T10 from the start of measurement is defined as X [min], and a time to reach T50 from the start of measurement is defined as Y [min], a crosslinking rate represented by (T50-T10) /(Y-X) (where T50 = (T100-Tmin) x 0.5 + Tmin, T10 = (T100-Tmin) x 0.1 + Tmin) is more than 0.01 dN-m/min and 0.25 dN:m/min or less” in lines 5-15. It is unclear what is being claimed, e.g.  a composition before being used/cured/crosslinked, a composition after being used/cured/crosslinked, or a mental step of calculating the crosslinking rate as a function of the torques. Furthermore, the T50 is initially defined as 50% or T100, but later on it is redefined to T50=(T100-Tmin) x 0.5 +Tmin. Similarly, T10 is also redefined. Accordingly, multiple values each have multiple definitions render the claims indefinite.
Claims 2-6 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Han et al. (KR 101699183, see machine translation).
Regarding claims 1, 3-4 and 6, Han et al. discloses a resin composition (or EVA resin composition) comprising an ethylene-unsaturated ester copolymer of ethylene-vinyl ester copolymer containing an ethylene vinyl acetate copolymer (or EVA) and a crosslinking agent containing peroxide (see [0011-0073], figs. 1-2, and tables 1 and 2).
Han et al. discloses all the structural limitations of the composition. The reference is deemed to be anticipatory.
Alternatively, Han et al. does not explicitly disclose the claimed calculated crosslinking rate of a product resulted from crosslinking the claimed resin composition, or the characteristic of an intended use of the composition. 
Han et al. discloses the torque change value of a EVA sheet is 4.0 to 6.0 dNm at 150oC (see [0064]) or 0.1dNm or more at 190oC ([0103], wherein the maximum torque at 150oC is 4.94dNm or 4.77 dNm and minimum torque at 150oC is 0.27 or 0.25, respectively (see table 2) at sweeping time of 10 minutes with maximum torque being at 10 minutes and minimum torque being around 0.25 minutes (see fig. 2). It is noted that the temperature 150oC is a temperature below the polymerization temperature (see [0016], [0026], Examples 1 and 2). Han et al. defines crosslinking rate and degree of crosslinking is the measurement of torque change ([0097]). Han et al. does not define the crosslinking rate being calculated according to the formula as claimed, nor do they teach the torque values are obtained at the temperature of 130oC. However, from the data provided from Han et al., the claimed crosslinking rate is found to be about 0.2 dNm/min, which is right within the claimed range of more than 0.01dNm/min and 0.25 dNm/min or less. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have evaluated the resin composition of Han et al. at the temperature of 130oC, which is below the temperature of polymerization, to obtain a calculated crosslinking according to the claimed formula to be about 0.2 dNm/min, because Han et al. evaluates the resin composition at a temperature below the polymerization temperature to obtain a torque change of 0.4 to 6.0 dNm to provide sufficient crosslinking during lamination time and reduce inferior characteristics ([0064-0065]). Furthermore, recitations regarding how to evaluate the resin composition and calculating the crosslinking rate are directed toward intended uses of the resin composition. Said recitations do not differentiate resin composition claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The resin composition is fully being capable of being evaluated at the temperature of 130oC to calculate the crosslinking rate according to the claimed formula.

Regarding claim 2, Han et al. discloses a resin composition as in claim 1 above, wherein Han et al. discloses the EVA resin has melt index of 3.0 ~ 6.0 g/10 min as measured under conditions of 190oC and 2,160g (see table 2, [0103], [0048-0049]), 3.0 ~6.0 g/10 min is right within the claimed range of 10 g/10 min or less.
Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kakaota et al. (US 2009/0159129).
Regarding claims 1, 3-4 and 6, Kataoka et al. discloses a resin composition (or EVA resin) comprising an ethylene-unsaturated ester copolymer of ethylene-vinyl ester copolymer containing an ethylene vinyl acetate copolymer (or EVA) and a crosslinking agent containing peroxide (see [0019] and [0080-0094]).
Kataoka et al. discloses all the structural limitation of the claimed resin composition. Therefore, the resin composition of Kataoka et al. will display the recited characteristic/property of calculated crosslinking rate as claimed. Same resin composition will display the same property/characteristic. See MPEP 2112. The reference is deemed to be anticipatory.
Alternatively, Kataoka et al. does not disclose calculating a crosslinking rate based on the torque values such that the crosslinking rate based on the torque values to be more than 0.01 dN.m/min and 0.25dN.m/min or less as claimed. 
However, Kataoka et al. discloses enhancing crosslinking rate to reduce occurrence of yellowing due to discoloration, and consequently the film formed by using the resin composition has excellent productivity, good appearance and enhanced light resistance, heat and humidity resistance and heat resistance ([0077]). As such, excellent productivity, good appearance and enhanced light resistance, heat and humidity resistance of the film formed by using the resin composition are variables that can be modified, among others, by adjusting the crosslinking rate of the resin composition, the precise crosslinking rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed crosslinking rate of more than 0.01 dN.m/min and 0.25dN.m/min or less  based on the torques values measured at the temperature 130oC cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the crosslinking rate of the resin composition of Kataoka to be more than 0.01 dN.m/min and 0.25dN.m/min or less  based on the torques values measured at the temperature 130oC to obtain the desired balance between the excellent productivity, good appearance, light resistance, heat and humidity resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 2, Kataoka et al. discloses a resin composition as in claim 1 above, wherein Kataoka et al. discloses the EVA has a melt flow rate of 1.5 to 1g/10min (see [0083]), which is right within the claimed range of 10g/10 min or less.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 101699183) 
Regarding claim 5, Han et al. discloses a resin composition as in claim 1 above, wherein Han et al. discloses a content of constituent unit derived from an unsaturated ester, or vinyl acetate (VA), in the ethylene-vinyl acetate (EVA) copolymer is preferably 20 to 30% by weight (see [0031]). Han et al. explicitly discloses using 28.2% in the comparable example 2 (see table 2). 28.2% is right within the claimed range of 28% by mass or more and 48% by mass or less. 
Han et al. discloses an overlapping range. The reference does not teach the exact claimed range of 28% by mass or more and 48% by mass or less, or uses 28.2% in the examples. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 28-30%, and particularly 28.2% of the range of 20-30% by weight disclosed by Han et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2009/0159129).
Regarding claim 5, Kataoka et al. discloses a resin composition as in claim 1 above, wherein Kataoka et al. discloses a content of constituent unit derived from an unsaturated ester, or vinyl acetate (VA), in the ethylene-vinyl acetate (EVA) copolymer is preferably 10 to 40% by weight (see [0082]). 
Kataoka et al. discloses an overlapping range. The reference does not teach the exact claimed range of 28% by mass or more and 48% by mass or less. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 28-40% by mass/weight in the range of 10-40% by weight disclosed by Kataoka et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726